Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment submitted 6/22/2021.
Claims 1 and 11 have been amended; support is found in [0037] of the specification.
Claims 9 and 19 have been cancelled.
Claims 1-8, 10-18 and 20 are currently pending.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-18 and20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gratzel et al. (WO99/59218 A1).
As to claim 1, 2, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising: 
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 2) current collectors-page 8 line 22); 
an electrolyte filled between the pair of substrates (Page 9, line 23); and 
a pair of electrodes (Page 9 lines 15-17) consisting of
2O4- page 4 line22, Page 9 lines 15-26) and that is disposed to contact the electrolyte (Page 9 lines 15-26); and 
one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).

As to claim 11, 12, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising: 
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 12) current collectors-page 8 line 22); 
an electrolyte filled between the pair of substrates (Page 9, line 23); and 
a pair of electrodes (Page 9 lines 15-17) consisting of
one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiMn2O4)( page 4, line 22, Page 9 lines 15-26) and that is disposed to contact the electrolyte; and 
one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 


As to claim 3 and 13, Gratzel discloses the positive electrode is disposed on a surface of one of the substrates, and the negative electrode is disposed on a surface of the other of the substrates (figure 1) (4, 5 substrate/current collectors and 1, 2 cathode, anode respectively).
As to claims 4, 5, 14 and 15, Gratzel discloses one substrate is an electrically conductive substrate, the other substrate is a light transmitting electrically conductive substrate (both current collectors are electrically conductive and light transmitting (page 9 lines 17-20)), and the positive electrode and the negative electrode are disposed to face each other (figure 1).
As to claims 6 -8 and 16-18, Gratzel discloses the n-type semiconductor material is a transition metal oxide niobium (Nb) or titanium (Ti) (page 6 lines 3-4, page 9 lines 16-17).
As to claim 10 and 20, Gratzel discloses the electrolyte is a lithium electrolytic solution (Page 5 lines 15-30).


Claim(s) 11-18 and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gratzel et al. (WO99/59218 A1) in view of Sauvage et al. (US 2018/0175463 A1).
As to claim 11, 12, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising: 
claim 12) current collectors-page 8 line 22); 
an electrolyte filled between the pair of substrates (Page 9, line 23); and 
a pair of electrodes (Page 9 lines 15-17) consisting of
one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiMn2O4) (page 4, line 22, Page 9 lines 15-26) and that is disposed to contact the electrolyte; and 
one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of a photo-rechargeable is not given patentable weight.
While Gratzel does not explicitly state the battery is photo rechargeable, the materials used by Gratzel for the anode and the cathode and the substrates are the same as those of the applicant therefore it is capable of being photo recharged.  
Alternatively, Savage et al. discloses a transparent photo rechargeable electrochemical cell device functions under the effect of light waves originating from any type of source, i.e. either from a natural source (the Sun) or from an artificial source 

As to claim 13, Gratzel discloses the positive electrode is disposed on a surface of one of the substrates, and the negative electrode is disposed on a surface of the other of the substrates (figure 1) (4, 5 substrate/current collectors and 1, 2 cathode, anode respectively).

As to claims 14 and 15, Gratzel discloses one substrate is an electrically conductive substrate, the other substrate is a light transmitting electrically conductive substrate (both current collectors are electrically conductive and light transmitting (page 9 lines 17-20)), and the positive electrode and the negative electrode are disposed to face each other (figure 1).

As to claims 16-18, Gratzel discloses the n-type semiconductor material is a transition metal oxide niobium (Nb) or titanium (Ti) (page 6 lines 3-4, page 9 lines 16-17).

As to claim 20, Gratzel discloses the electrolyte is a lithium electrolytic solution (Page 5 lines 15-30).
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach the claimed lithium oxides.
The examiner respectfully disagrees because Gratzel discloses the positive electrode of LiMn2O4 (page 4, line 22, page 9 line 15-26) which fulfills the claim limitation of LiMxMn2-xO4 when x=0.
The argument of unexpected results would not overcome the USC 102 rejection present above for claims 1-20 because unexpected results can rebut a prima facie obviousness rejection.
The data provided is for a lithium iron phosphate while the prior art is drawn to a lithium manganese oxide thus would not be the closest comparative and does not persuade the examiner of unexpected/superior results. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727